DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13, 16-52, and 58-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (WO 2015/133043, of record).  It is initially noted that Wang (US 2017/0021679, of record) will be relied upon in the rejection below as it represents an English equivalent of WO ‘043.    
As best depicted in Figures 2 and 3, Wang teaches a tire construction comprising a pair of bead cores 11, a pair of bead fillers 121,122, a carcass layer 13, a steel chafer 21, and a plurality of subchafers 22,23.  Wang further states that (a) a height Hs of chafer 21 is between 0.5 and 1.0 times a rim flange height and (b) a height of subchafers 22,23 is radially beyond a height Hs of chafer 21 (Paragraphs 34 and 57).  The disclosure (a) suggests a wide variety of embodiments in which an outer end of steel chafer 21 is radially inside a rim separating point (based on the fact that the exemplary arrangement in Figure 2 includes an outer end that is ever so slightly radially outward of a rim separating point and said outer end can have a height as small as 0.5 times a rim flange height).  A radial location equal to 0.5 times a rim flange height is significantly radially inward of rim separating point.  In such an instance, Wang fails to 
In any event, as detailed above, Wang broadly states that outer ends of said subchafers extend radially beyond an outer end of chafer 21.  When height Hs is 0.5 times a rim flange height, for example, an entire region between 0.5 times a rim flange height and 1.0 times a rim flange height is consistent with the claimed arrangement for said subchafers.  In terms of the claims, a region between 0.7 times a rim flange height and 0.9 times a rim flange height is fully encompassed by the broad range identified above radially beyond an outer end of chafer 21 and a rim flange height.  It is emphasized that a fair reading of Wang simply suggests a plurality of subchafers having outer ends that are radially beyond an outer end of chafer 21 to completely cover said chafer 21 and such encompasses the claimed range of arrangements.  Additionally, Applicant has not provided a conclusive showing of unexpected results for the claimed combination of arrangements.  The Conventional Example includes multiple parameters that are varied (presence of shock absorbing rubber and arrangement of subchafers), as compared with Inventive Examples, and as such, it is unclear if any realized benefits are a function of individual parameters or a combination of parameters.  Also, Comparative Example 1 includes subchafers that do not extend radially beyond a height of the steel chafer and as such, doesn’t constitute the closest prior art of record (Wang specifically teaches a tire in which the subchafers height is greater than the chafer height).
Lastly, with respect to claim 1, the claimed arrangement for the carcass turnup end is consistent with the general depiction by Wang in Figures 1 and 2 and Applicant has not 
	As to claims 2 and 31, Wang states that an inner end of chafer 21 can be located radially inward from that depicted in Figure 2 (Paragraph 41).  This general disclosure suggests a wide variety of arrangements that fully encompasses the claimed arrangement and Applicant has not provided a conclusive showing of unexpected results for a height as claimed. 
	Regarding claims 3, 12, 32, and 40, the general disclosure of Wang suggests the inclusion of subchafers that cover inner ends and outer ends of the chafer and as detailed above, an inner end of said chafer can be broadly lower than that depicted in Figure 2.  This in turn suggests a wide variety of arrangements for the inner ends of subchafers 22,23 that encompasses that required by the claimed invention.  Also, Applicant has not provided a conclusive showing of unexpected results for a height as claimed.	
With respect to claims 4, 5, 13, 28, 30, 33, and 41, layer 18 corresponds with the claimed shock absorbing rubber and said rubber has an inner end at a height less than or equal to 0.4 times a rim flange height (Paragraph 45). 
	Regarding claims 6, 29, and 34, Wang teaches the claimed relationship (Paragraph 49).
	As to claims 7, 16, 35, and 42, Wang teaches the claimed mechanical properties (Paragraph 54).
	With respect to claims 8, 17, 36, 43, and 47, Wang teaches the claimed distance (Paragraph 51).
	Regarding claims 9, 18, 37, and 44, chafer 21 of Wang is formed with properties that mimic those of the claimed invention (Paragraph 39).

As to claims 11, 20, 39, and 46, the language “applied to a heavy duty tire” fail to further define the structure of the claimed tire.
	Regarding claims 21, 22, and 47-49, Figure 3 of Wang depicts a contacting arrangement.
With respect to claims 23, 24, 26, 27, 50, and 51, Wang teaches that all of the ends of the chafer and the subchafers are staggered (Paragraph 57). 
	As to claims 25 and 52, see Figures 1-3.
	Regarding claims 58-62, as detailed above, an outer end of the steel chafer can be radially inward of a rim separating point, which itself is necessarily radially inward of a rim flange height. 
Response to Arguments
Applicant's arguments filed February 3, 2022 have been fully considered but they are not persuasive. 
Applicant argues Wang fails to disclose or suggest a chafer arrangement as required by the claims.  However, as detailed above, a radially outer end of chafer 21 can have a height as small as 0.5 times a rim flange height and such a radial location is significantly radially inward of a rim separating point.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        February 11, 2022